Citation Nr: 1102568	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  10-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1945 to March 1946 
and from October 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois and the VA 
RO in Cleveland, Ohio, which denied service connection for PTSD.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Board must remand this case to comply with VA's duty to 
assist the Veteran.

The Veteran submitted a completed authorized release form in 
November 2008 so that the RO might obtain records of treatment 
for PTSD that he received at the Oak Park Veteran Center.  The RO 
requested these records in December 2008 and again in March 2009.  
However, no response was received.  [In this regard, the Board 
acknowledges that, at the time that the Veteran submitted the 
release of information form in November 2008, he also submitted 
copies of records of psychiatric evaluations and outpatient 
treatment sessions that he underwent at the Oak Park Veteran 
Center between May 2008 and May 2009.  It does not appear, 
however, that all records of psychiatric treatment and evaluation 
that the Veteran has undergone at this private facility are 
associated with his claims folder.]  

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued efforts 
to obtain Federal records concludes that it is reasonably certain 
they do not exist or further efforts to obtain them would be 
futile, VA will provide the claimant with oral or written notice 
of that fact.  38 C.F.R. § 3.159(e)(1) (2010).  Here, the Veteran 
was notified in March 2009 that the RO was making a second 
request for the records, but not that the RO was unable to obtain 
them.  Review of later documents issued by the RO, including the 
May 2009 and June 2009 rating decisions and the March 2010 
Statement of the Case, show that the RO has never informed the 
Veteran that the Oak Park Veteran Center failed to submit the 
requested records.  Thus, the requirements of 38 C.F.R. 
§ 3.159(e)(1) are not satisfied, and the Board must remand the 
Veteran's appeal so that he may be informed that the Oak Park 
records were not obtained and to provide an opportunity for him 
to acquire these records on his own.

Further review of the claims folder indicates that, at the 
December 2008 VA psychiatric examination, the examiner concluded 
that no Axis I diagnosis was appropriate.  According to a letter 
dated not long thereafter (and specifically in May 2009), which 
was submitted by the Veteran, a licensed social worker at the Oak 
Park Vet Center explained that the Veteran had been treated at 
that facility since October 2007 and that he has an Axis I 
diagnosis of "acute" and "chronic" PTSD.  Accordingly, on 
remand, the Veteran should be accorded another VA psychiatric 
examination to clarify any psychiatric diagnosis that he may 
have.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
 
1.  Provide to the Veteran notice that the 
records of his PTSD treatment at the Oak Park 
Veteran Center have not been received in 
accordance with 38 C.F.R. § 3.159(e).  Such 
notice must include the identity of the 
records VA was unable to obtain; an 
explanation of the efforts VA made to obtain 
the records; a description of any further 
action VA will take regarding the claim, 
including, but not limited to, notice that VA 
will decide the claim based on the evidence 
of record unless the Veteran submits the 
records VA was unable to obtain; and notice 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran 
should be provided an opportunity to respond 
to this notice.  

2.  Then, schedule the Veteran for a VA 
examination to determine whether he meets the 
diagnostic criteria for PTSD, based on his 
conceded combat-related stressor(s).  [In 
this regard, the Board points out that 
service personnel records confirm the 
Veteran's receipt of the Purple Heart Medal.]  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  
Complete rationale should be given for all 
opinions provided.  

3.  Thereafter, the RO should readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

No action is required of the Veteran until he is notified by the 
agency of original jurisdiction.  However, he is advised that 
failure to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matter that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


